Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 12-19-17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2008/0270338 A1 to Adams that was filed in 2006 and in view of U.S. Patent Application Pub. No.: US 20110052067 A1 to Cobb and in view of United States Patent No.: US9195914B2 o Fairfield that was filed in 2012 and is assigned to Google ™.
in regard to claim 1 and claim 11 and 18, Adams discloses “..1. A method comprising: detecting, via one or more computer vision systems, (see element 24 and paragraph 5, 29} a plurality of unknown object events indicating an unknown object;  (see element 24 and paragraph 5, 29, 43 and Fig 2 elements 34 to 38) clustering the plurality of unknown object events into a plurality of clusters based on clustering parameters; (see paragraph 4G and Fig 6 where the image 302 is captured and then aspects of the captured image are clustered into a wavelet transformation 304, a color histogram G08, and a shape analysis 308 and into features spaces for the different networks 310, 312 and 314) (see paragraph 55 and FIG. 19 where a hierarchy of different pattern recognition operations can be taken and data and knowledge and unknowns can be used for a result).

    PNG
    media_image1.png
    506
    624
    media_image1.png
    Greyscale
Adams is silent but Cobb teaches “…determining an operating scenario based on a combination of the clustering parameters associated with at least one cluster; (see paragraph 33 where the computer vision engine classifies the objects as a vehicle, person, or unknown or other when the object is not a person or a vehicle and then in paragraph 34-35 the micro features are then classified as an object type cluster and then a primitive event is selected and a mapper component is selected in blocks 211 and 212) (see paragraphs 33 to 39, 53-55, 18-21 where the a sequence of primitive events related to observations of the computer vision engine 135 occurring at a parking lot could include formal language vectors representing the following: "vehicle appears in scene," "vehicle moves to a given location," "vehicle stops moving," "person appears proximate to vehicle," "person moves," person leaves scene" "person appears in scene," "person moves proximate to vehicle," "person disappears," "vehicle starts moving," and "vehicle disappears." As described in greater detail below, the primitive event stream may be supplied to excite the perceptual associative memory 230.  Additionally, the machine learning engine can store different items in the different memories 225, 235 to understand the unknown object and the events in the scene).
            It would have been obvious for one of ordinary skill in the art to combine the teachings of Cobb with the disclosure of Adams before the time of the effective filing date of the invention since Cobb teaches that a computer vision system may incorporate micro clusters of data where primitive events about that object can be stored.  Therefore, once a vehicle or person or unknown object is identified, then a pattern of behavior can be learned associated with that object.  Therefore, a kinematic pattern associated with the object can be stored for a long term memory top provide a hint about observed patterns that can be retrieved later on associated with the object.  This can provide improved behavior recognition.  For example, a vehicle or other unknown can be recognized and then determined to have a predetermined kinematic data, position, movement and different primitive events. These can also be stored in a long term memory.  This provides hints that can be used later on to assist with faster recognition.  See paragraph 15-23 and 53-55 of Cobb.

Fairfield teaches “…determining a probability of at least one self-driving vehicle driving under the determined operating scenario;  
and generating, in real-time, a notification to the at least one self-driving vehicle to take one or more actions to mitigate safety concerns relating to the unknown object”. (see col. 26, lines 9-45 where the computer device clusters points in a shape 808 in the LIDAR image 806 and determines a set of features to determine a likelihood; and there is a low, medium and high scale for a shape and in Col. 27, lines 1-37 the vehicle can be controlled to avoid the construction zone, and cones and barrels and vests)

    PNG
    media_image2.png
    985
    761
    media_image2.png
    Greyscale

            It would have been obvious for one of ordinary skill in the art to combine the teachings of Fairfield of GOOGLE™ with the disclosure of Adams before the time of the effective filing date of the invention since Fairfield teaches that a computer vision system may incorporate cluster points 808 that are in a shape where a number of features can be extracted from the cluster points. Then a classifier is put over the features 1. And dimensional characteristics are provided and 2 intensity values of the points. Then this is processed through a classifier module to determine a likelihood that some of these shapes are associated with a construction zone. See col. 26.  For example, pylons can be detected in Fig. 10c as 406 and a construction type vehicle can be detected as 604 and then a sign can be detected 412 (see FIG. 6a-d).    Then the vehicle can implement a control strategy in response to the classification of a construction zone.  For example, the vehicle can slow to a crawl and then accelerate once past the zone.  See Fairfield at col. 14, lines 1-col. 16, line 40.   

In regard to claim 2, and 12 and 19, Fairfield teaches “…2. The method of claim 1, further comprising: determining a relative position of the at least one self-driving vehicle with respect to the determined operating scenario associated with the at least one cluster; and determining a probability of occurrence of the plurality of unknown object events in the travel path of the at least one self-driving vehicle. (see col. 26, lines 9-45 where the computer device clusters points in a shape 808 in the LIDAR image 806 and determines a set of features to determine a likelihood; and there is a low, medium and high scale for a shape and in Col. 27, lines 1-37 the vehicle can be controlled to avoid the construction zone, and cones and barrels and vests)
            It would have been obvious for one of ordinary skill in the art to combine the teachings of Fairfield of GOOGLE™ with the disclosure of Adams before the time of the effective filing date of the invention since Fairfield teaches that a computer vision system may incorporate cluster points 808 that are in a shape where a number of features can be extracted from the cluster points. Then a classifier is put over the features 1. And dimensional characteristics are provided and 2 intensity values of the points. Then this is processed through a classifier module to determine a likelihood that some of these shapes are associated with a construction zone. See col. 26.  For example, pylons can be detected in Fig. 10c as 406 and a construction type vehicle can be detected as 604 and then a sign can be detected 412 (see FIG. 6a-d).    Then the vehicle can implement a control strategy in response to the classification of a construction zone.  For example, the vehicle can slow to a crawl and then accelerate once past the zone.  See Fairfield at col. 14, lines 1-col. 16, line 40.   

Claims 3-4 and 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2008/0270338 A1 to Adams that was filed in 2006 and in view of U.S. Patent Application Pub. No.: US 20110052067 A1 to Cobb and in view of United States Patent No.: US9195914B2 o Fairfield that was filed in 2012 and is assigned to Google ™ and in further in view of United States Patent NO.: US8660734B2 to Zhu that was filed in 2011. 
In regard to claim 3, and 13, and 20 Zhu teaches “…3. The method of claim 1, further comprising: transmitting image data associated with the plurality of unknown object events for labeling to identify the unknown object, wherein the labeled image data associated with the plurality of unknown object events is stored in a database as machine learning training data to re-train machine learning object classifiers used in the one or more computer vision systems”.   (See col. 8, lines 1-50 where the vehicle’s observations about the type of vehicle and predicted and stored in a library for further learning) 
            It would have been obvious for one of ordinary skill in the art to combine the teachings of ZHU of GOOGLE™ with the disclosure of Adams before the time of the effective filing date of the invention since ZHU teaches that a computer vision system may incorporate features of certain vehicles. For example, that there is 1. a car or truck, 2. There is a turning lane and 3. An intersection and 4. The vehicles slow down into the turning lane at this intersection and 5. That the vehicle will turn left only when the light turns green. Then the observations can be stored to a library of rules of what to do in a server when the autonomous vehicle encountered the same situation.   Machine learning can be applied where improved responses can be provided from the library/server to improve processing times. A second AV can then know there is a turning lane and can expected vehicles to slow move to the turning lane and stop and then turn left only at the intersection only from the library/server.   See Zhu at col. 8, lines 1-50.    

In regard to claim 4 and 14, Zhu teaches “…4. The method of claim 3, further comprising:
providing an interface to the database for retrieving the machine learning training data to re-
train a machine learning object classifier; and
transmitting the trained machine learning object classifier to the one or more computer vision systems. ”.   (See col. 8, lines 1-50 where the vehicle’s observations about the type of vehicle and predicted and stored in a library for further learning and col. 10, line 10 to col. 11, line 11) 
            It would have been obvious for one of ordinary skill in the art to combine the teachings of ZHU of GOOGLE™ with the disclosure of Adams before the time of the effective filing date of the invention since ZHU teaches that a computer vision system may incorporate features of certain vehicles. For example, that there is 1. a car or truck, 2. There is a turning lane and 3. An intersection and 4. The vehicles slow down into the turning lane at this intersection and 5. That the vehicle will turn left only when the light turns green. Then the observations can be stored to a library of rules of what to do in a server when the autonomous vehicle encountered the same situation.   Machine learning can be applied where improved responses can be provided from the library/server to improve processing times. A second AV can then know there is a turning lane and can expected vehicles to slow move to the turning lane and stop and then turn left only at the intersection only from the library/server.   See Zhu at col. 8, lines 1-50.    

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2008/0270338 A1 to Adams that was filed in 2006 and in view of U.S. Patent Application Pub. No.: US 20110052067 A1 to Cobb and in view of United States Patent No.: US9195914B2 o Fairfield that was filed in 2012 and is assigned to Google ™and in view of United States Patent Application Pub. No.: US20200382585A1 to Ghazaleh that was filed in 2008. 
In regard to claim 5 and 15, Ghazaleh teaches “…5. The method of claim 1, wherein clustering the plurality of unknown object events further comprises:
analyzing the plurality of unknown object events via one or more clustering algorithms,
wherein the one or more clustering algorithms comprise a grid-based heuristic clustering
algorithm, a customized beam cluster search (BCS) algorithm, or a combination thereof.  (See paragraph 9-15 and claims 1-11). 
            It would have been obvious for one of ordinary skill in the art to combine the teachings of GHAZALEH of SUNY with the disclosure of Adams before the time of the effective filing date of the invention since GHAZALEH teaches that a cluster grid algorithm can reduce latency and reduce resources via a grid service.  The algorithm can examine 1. The delay, 2 a max delay, 3. Distance, 4. A number of resources, 5. Requests. Certain clusters can be operated and process the data at a dedicated node while other clusters can be processed at a dynamic node. This can provide and effective cluster search algorithm to process the data.     See paragraph 1-11 and 25-30.    

In regard to claim 6 and 16, Ghazaleh teaches “…6. The method of claim 5, further comprising:
assigning each of the clustering parameters a different dimension of unknown object data
space,
wherein parameters of the largest clusters indicate at least one feature with a highest
probability or observed frequency of reproducing the unknown object event.  (see paragraph 15-21 and 25-28)”. 
            It would have been obvious for one of ordinary skill in the art to combine the teachings of GHAZALEH of SUNY with the disclosure of Adams before the time of the effective filing date of the invention since GHAZALEH teaches that a cluster grid algorithm can reduce latency and reduce resources via a grid service.  The algorithm can examine 1. The delay, 2 a max delay, 3. Distance, 4. A number of resources, 5. Requests. Certain clusters can be operated and process the data at a dedicated node while other clusters can be processed at a dynamic node. This can provide and effective cluster search algorithm to process the data.     See paragraph 1-11 and 25-30.    

Claims 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No.: US 2008/0270338 A1 to Adams that was filed in 2006 and in view of U.S. Patent Application Pub. No.: US 20110052067 A1 to Cobb and in view of United States Patent No.: US9195914B2 o Fairfield that was filed in 2012 and is assigned to Google ™.

In regard to claim 7 and 17, Fairfield teaches “…7. The method of claim 1, wherein the one or more actions comprises re-routing the at least one self-driving vehicle to a safer road segments with lower probability of the unknown object events, reverting to manual control of the at least one self-driving vehicle, activating other sensors, driving cautiously, or a combination thereof”.  (see col. 17, lines 1-54).
            It would have been obvious for one of ordinary skill in the art to combine the teachings of Fairfield of GOOGLE™ with the disclosure of Adams before the time of the effective filing date of the invention since Fairfield teaches that a computer vision system may incorporate cluster points 808 that are in a shape where a number of features can be extracted from the cluster points. Then a classifier is put over the features 1. And dimensional characteristics are provided and 2 intensity values of the points. Then this is processed through a classifier module to determine a likelihood that some of these shapes are associated with a construction zone. See col. 26.  For example, pylons can be detected in Fig. 10c as 406 and a construction type vehicle can be detected as 604 and then a sign can be detected 412 (see FIG. 6a-d).    Then the vehicle can implement a control strategy in response to the classification of a construction zone.  For example, the vehicle can slow to a crawl and then accelerate once past the zone.  See Fairfield at col. 14, lines 1-col. 16, line 40.   
 
Fairfield teaches “…8. The method of claim 1, wherein the clustering parameters include one or more spatial- temporal parameters, a time of day at which the unknown object was detected, a weather condition occurring when the unknown object was detected, a detected shape of the unknown object, a speed of the unknown object, a direction of the unknown object, a road segment or a location at which the unknown object was detected, or a combination thereof”.  (see col. 14, lines 1-col. 15, line 45 where the av can determine that the shape of the object pertains to a reliability metric of a construction zone feature);
            It would have been obvious for one of ordinary skill in the art to combine the teachings of Fairfield of GOOGLE™ with the disclosure of Adams before the time of the effective filing date of the invention since Fairfield teaches that a computer vision system may incorporate cluster points 808 that are in a shape where a number of features can be extracted from the cluster points. Then a classifier is put over the features 1. And dimensional characteristics are provided and 2 intensity values of the points. Then this is processed through a classifier module to determine a likelihood that some of these shapes are associated with a construction zone. See col. 26.  For example, pylons can be detected in Fig. 10c as 406 and a construction type vehicle can be detected as 604 and then a sign can be detected 412 (see FIG. 6a-d).    Then the vehicle can implement a control strategy in response to the classification of a construction zone.  For example, the vehicle can slow to a crawl and then accelerate once past the zone.  See Fairfield at col. 14, lines 1-col. 16, line 40.   

Fairfield teaches “…9. The method of claim 1, wherein the operating scenario specifies a combination of the spatial-temporal parameters and extended features that results in a high probability of the plurality of unknown object events. (see col. 14, lines 1-col. 15, line 45 where the av can determine that the shape of the object pertains to a reliability metric of a construction zone feature) 
            It would have been obvious for one of ordinary skill in the art to combine the teachings of Fairfield of GOOGLE™ with the disclosure of Adams before the time of the effective filing date of the invention since Fairfield teaches that a computer vision system may incorporate cluster points 808 that are in a shape where a number of features can be extracted from the cluster points. Then a classifier is put over the features 1. And dimensional characteristics are provided and 2 intensity values of the points. Then this is processed through a classifier module to determine a likelihood that some of these shapes are associated with a construction zone. See col. 26.  For example, pylons can be detected in Fig. 10c as 406 and a construction type vehicle can be detected as 604 and then a sign can be detected 412 (see FIG. 6a-d).    Then the vehicle can implement a control strategy in response to the classification of a construction zone.  For example, the vehicle can slow to a crawl and then accelerate once past the zone.  See Fairfield at col. 14, lines 1-col. 16, line 40.   

    PNG
    media_image3.png
    666
    824
    media_image3.png
    Greyscale

Fairfield teaches “…10. The method of claim 1, wherein the unknown object includes at least one static object, at least one dynamic object, or a combination thereof” (see FIG. 6a to 6d where the vehicle can cluster the images to discern 1. The sign and the pylons, and 2. The construction type vehicles 604).
            It would have been obvious for one of ordinary skill in the art to combine the teachings of Fairfield of GOOGLE™ with the disclosure of Adams before the time of the effective filing date of the invention since Fairfield teaches that a computer vision system may incorporate cluster points 808 that are in a shape where a number of features can be extracted from the cluster points. Then a classifier is put over the features 1. And dimensional characteristics are provided and 2 intensity values of the points. Then this is processed through a classifier module to determine a likelihood that some of these shapes are associated with a construction zone. See col. 26.  For example, pylons can be detected in Fig. 10c as 406 and a construction type vehicle can be detected as 604 and then a sign can be detected 412 (see FIG. 6a-d).    Then the vehicle can implement a control strategy in response to the classification of a construction zone.  For example, the vehicle can slow to a crawl and then accelerate once past the zone.  See Fairfield at col. 14, lines 1-col. 16, line 40.   

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668